DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose or suggest, "a base facility that analyzes signal samples received from a production station ... wherein the anomaly analysis utilizes a machine learning model trained to detect certain event patterns as anomaly patterns, the base facility including: a receiver to receive ... the signal samples based on the anomaly analysis, wherein the signal samples are selected ... based on: an extent of an anomaly ... compared to a statistical model, and a dynamic capacity limitation of the production station, and wherein the statistical model is maintained at the base facility ... ; and a management system to: update the statistical model based on the signal samples, derive an updated anomaly model based on the statistical model ... , and transmit the updated anomaly model to the production station when the dynamic capacity limitation is determined to be sufficient for the transmission", in combination with the remaining claim elements as set forth in claim 1, and claims 2-9 and 16-20 depending therefrom.
The prior art does not disclose or suggest, "receiving real-time signals via a sensor at a production station, wherein the production station is associated with a dynamic capacity limitation; performing, ... , anomaly analysis on the real-time signals ..., wherein the anomaly analysis utilizes a machine learning model trained to detect certain event patterns as anomaly patterns; identifying, at the production station, a selection of signal samples based on the anomaly analysis, wherein the selection is based on: an extent 
The prior art does not disclose or suggest, "receive real-time signals via a sensor at a production station, wherein the production station is associated with a dynamic capacity limitation; perform ... anomaly analysis on the real-time signals ... , wherein the anomaly analysis utilizes a machine learning model trained to detect certain event patterns as anomaly patterns; identify, ... , a selection of signal samples based on the anomaly analysis, wherein the selection is based on: an extent of an anomaly ... compared to a statistical model, and the dynamic capacity limitation of the production station, and wherein the statistical model: is maintained at a base facility linked to the production station, ... ; provide the selection to the base facility, wherein the base facility updates the statistical model based on the received selection, and derives an updated anomaly model based on the statistical model ... ; receive the updated anomaly model from the base facility to perform anomaly analysis, when the dynamic capacity limitation is determined to be sufficient for the production station to receive the updated anomaly model ...", in combination with the remaining claim elements as set forth in claim 15.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see remarks, filed 2/19/21, with respect to the 112(b) rejections have been fully considered and are persuasive.  The 112(b) rejections have been withdrawn.  Regarding Applicant’s remarks on pages 8-9 of the reply, Examiner agrees that the current amendment overcomes the previous rejection. 
Applicant’s arguments, see remarks, filed 2/19/21, with respect to the 101 rejections have been fully considered and are persuasive.  The 101 rejections have been withdrawn.  Regarding Applicant’s remarks on page 12 of the reply, first paragraph, Examiner is persuaded that the amended claims integrate the abstract ideas into a practical application.
Applicant’s arguments, see remarks, filed 2/19/21, with respect to the art rejections have been fully considered and are persuasive.  The art rejections have been withdrawn.  Regarding Applicant’s remarks on pages 12-13 of the reply, Examiner agrees that the current amendment overcomes the previous rejection. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Danichev is cited for monitoring anomalies and dynamics thresholds, and for appearing to share the current application’s assignee.  However, this reference does not qualify as prior art and does not support any double-patenting rejections.
Keshet is cited for discussing monitoring of anomalies, and for appearing to share the current application’s assignee.  However, this reference does not qualify as prior art and does not support any double-patenting rejections.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEOFFREY T EVANS whose telephone number is (571)272-2369.  The examiner can normally be reached on M-F, 9 AM - 5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Lindsay can be reached on (571) 272-1674.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/GEOFFREY T EVANS/               Examiner, Art Unit 2852        

/ROY Y YI/               Primary Examiner, Art Unit 2852